DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.

Claims 21, 31, and 38 are amended
Claims 41 and 42 are new
Claim 43 is objected toClaims 21-43 are pending
Response to Arguments
1.) Applicant’s amendment to claims 21, 31, and 38 filed on 7/1/2022 regarding “updating the access control system to allow the mobile device access to the room during the date and time allocated for the meeting associated with the credential request thereby preventing the mobile device from having to receive an updated credential;” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21, 31, and 38 recite the limitation "the designated period of time" on lines 27, 30, and 26, respectively.  There is insufficient antecedent basis for this limitation in the claim. Therefore, dependent claims 22-30, 32-37, and 39-42 are similarly rejected.
Claims 21, 31, and 38 recite the limitation "the credential" on lines 20, 37, and 17, respectively.  There is insufficient antecedent basis for this limitation in the claim. Therefore, dependent claims 22-30, 32-37, 39-42 are similarly rejected.



Claim Objection
Claim 43 is objected to for being incomplete. The body of the claim is missing. However, for the purpose of examination, it will be assumed that the missing claim portion recites the following text: claim 43, the method of claim 38 further comprising: “providing an option to switch between a moderated and an automated configuration, wherein in a moderated configuration meeting requests are approved or denied by the participant while in an auto-accept configuration requests to reserve resources are automatically accepted subject to availability”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 21-25, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110106573, McNamara in view of US 20100201482, Robertson
In regards to claim 21, McNamara teaches a method, comprising:receiving, with an email and calendar server, a meeting request for a meeting from a meeting organizer at a meeting room that is positioned in a physical locality with an access control system associated with the meeting room that provides physical access to the meeting room by a participant, wherein the meeting request includes a date and a time and the participant physically enters the meeting room at the date and time (see US 20110106573, McNamara, para. 0019 and 0020, where an email application may be used with a calendar application to transmit a meeting request to client terminals, wherein the meeting request specifies meeting times and meeting room geographical location); 	transmitting, with the email and calendar server, a credential request to a credential server in response to the acceptance, wherein the credential request includes an identification of the participant and an identification of the physical locality of the meeting room(see US 20110106573, McNamara, para. 0020, where a calendar database that may be stored on a centralized server or distributed storage may be configured to implicitly receive data[i.e. transmitted data] related meeting room locations and user information); updating the access control system to allow the mobile device access to the room during the date and time allocated for the meeting associated with the credential request thereby preventing the mobile device from having to receive an updated credential(US 20100201482, Robertson, para. 0034 and 0036, where a wireless device transmits an unlock request to an access node that passes the request to a server, wherein the server authenticates the MAC address[i.e. credential] of the device and verifies the current reservation[i.e. date and time]. Upon confirmation of the received information[i.e. update], the access node transmits the request to unlock the structure, wherein, implicitly, any changes to the schedule will not result in changes to the static MAC address)  	transmitting, with the email and calendar server, a meeting invitation to the participant in response to the meeting request that designates the meeting room for the meeting with the associated access control system (see US 20110106573, McNamara, para. 0022 and 0031, where a meeting request by the calendar application is generated, wherein the request includes a list of potential attendees, meeting room location, and meeting times, wherein the attendees are subsequently invited); 	receiving, with the email and calendar server, an acceptance from the participant based on the meeting invitation(see US 20110106573, McNamara, para. 0019, where an attendee may accept a received meeting invitation); and   	McNamara does not teach providing the participant by the access control system physical access to the meeting room based on the credential request without updating the credential on the mobile device thereby providing the participant with physical access to the meeting room only when the participant physically arrives at the physical locality of the meeting room at the date and the time designated by the credential server that transpires from the designated period of time before the meeting is to initiate to a designated period of time after a conclusion of the meeting 	However, Robertson teaches providing the participant by the access control system physical access to the meeting room based on the credential request without updating the credential on the mobile device thereby providing the participant with physical access to the meeting room only when the participant physically arrives at the physical locality of the meeting room at the date and the time designated by the credential server that transpires from the designated period of time before the meeting is to initiate to a designated period of time after a conclusion of the meeting (US 20100201482, Robertson, para. 0022, 0034 and 0036, where a wireless device transmits an unlock request to an access node when the device is in close proximity to an access node, wherein the user of the device may optionally choose to arrive a period of time prior to the meeting and wherein the door may be returned to a lock state after a predetermine period of time[e.g. after a meeting]. The access node passes the request to a server, wherein the server authenticates the MAC address[i.e. credential] of the device and verifies the current reservation[i.e. date and time]. Upon confirmation of the received information[i.e. update], the access node transmits the request to unlock the structure, wherein, implicitly, any changes to the schedule/reservation will not result in changes to the static MAC address[i.e. credential] of the device); 	 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of McNamara with the teaching of Robertson because a user would have been motivated to enhance the security of the meeting room, taught by McNamara, by using a device’s credential, taught by Robertson, to control a door’s locking mechanism in order to prevent unauthorized access(see Robertson, para. 0020) 	In regards to claim 22, the combination of McNamara and Robertson teach the method of claim 21, further comprising: 	transmitting a response message to the meeting organizer, wherein the response message includes information about delivery of the credential to the participant(see US 20110106573, McNamara, para. 0053, where in response to receiving meeting information that includes meeting attendees, the meeting data receiver makes the meeting information available to other system components).
In regards to claim 23, the combination of McNamara and Robertson teach the method of claim 21, wherein the credential is stored in a secure element of the mobile device(see US 20110106573, McNamara, para. 0020, where user data information is stored in a database).
In regards to claim 24, the combination of McNamara and Robertson teach the method of claim 23, wherein the credential is an extension of other credential information in the secure element of the mobile device(see US 20110106573, McNamara, para. 0020, where user data information may extend to include schedule of a user, contact information, user’s primary desk information, etc).
In regards to claim 25, the combination of McNamara and Robertson teach the method of claim 21, further comprising:receiving, with a reader device associated with a lock of the meeting room, the credential from the mobile device (US 20100201482, Robertson, para. 0036, where an access node is configured to receive the MAC address[i.e. credential] of the wireless device for unlocking a structure); and  	allowing access to the meeting room based on receiving the credential by unlocking the lock of the meeting room in response to the participant arriving at the meeting room (US 20100201482, Robertson, para. 0036, where a user operating the wireless device is granted access when the access node receives an unlock request). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of McNamara with the teaching of Robertson because a user would have been motivated to enhance the security of the meeting room, taught by McNamara, by using a device’s credential, taught by Robertson, to control a door’s locking mechanism in order to prevent unauthorized access(see Robertson, para. 0020)
 	In regards to claim 38, McNamara teaches a method, comprising:receiving a meeting request from a computer of a meeting organizer at a meeting room that is positioned in a physical locality with an access control system associated with the meeting room that provides access to the meeting room by participants, wherein the meeting request includes a date and a time and the participant physically enters the meeting room at the date and time(see US 20110106573, McNamara, para. 0019 and 0020, where an email application may be used with a calendar application to transmit a meeting request to client terminals, wherein the meeting request specifies meeting times and meeting room geographical location); 	transmitting a meeting invitation to a participant in response to the meeting request that designates the meeting room for the meeting with the associated access control system(see US 20110106573, McNamara, para. 0022 and 0031, where a meeting request by the calendar application is generated, wherein the request includes a list of potential attendees, meeting room location, and meeting times, wherein the attendees are subsequently invited);  	receiving an acceptance from the participant based on the meeting invitation(see US 20110106573, McNamara, para. 0019, where a calendar database may receive acceptance of a meeting request from a client); 	McNamara does not teach updating the access control system to allow the mobile device access to the room during the date and time allocated for the meeting associated with the credential request thereby preventing the mobile device from having to receive an updated credential; providing the participant by the access control system physical access to the meeting room based on the credential request without updating the credential on the mobile device by allowing the participant to communicate with a reader device included in the access control system that reads the credential when the user approaches the lock and to unlock the lock of the meeting room only at a date and a time of the meeting request, thereby providing the participant with physical access to the meeting room only when the participant physically arrives at the physical locality of the meeting room at the date and the time designated by the credential server that transpires from the designated period of time before the meeting is to initiate to a designated period of time after a conclusion of the meeting; 	However, Robertson teaches updating the access control system to allow the mobile device access to the room during the date and time allocated for the meeting associated with the credential request thereby preventing the mobile device from having to receive an updated credential(US 20100201482, Robertson, para. 0034 and 0036, where a wireless device transmits an unlock request to an access node when the device is in close proximity to an access node. The access node passes the request to a server, wherein the server authenticates the MAC address[i.e. credential] of the device and verifies the current reservation[i.e. date and time]. Upon confirmation of the received information[i.e. update], the access node transmits the request to unlock the structure, wherein, implicitly, any changes to the schedule/reservation will not result in changes to the static MAC address[i.e. credential] of the device); providing the participant by the access control system physical access to the meeting room based on the credential request without updating the credential on the mobile device by allowing the participant to communicate with a reader device included in the access control system that reads the credential when the user approaches the lock and to unlock the lock of the meeting room only at a date and a time of the meeting request, thereby providing the participant with physical access to the meeting room only when the participant physically arrives at the physical locality of the meeting room at the date and the time designated by the credential server that transpires from the designated period of time before the meeting is to initiate to a designated period of time after a conclusion of the meeting (US 20100201482, Robertson, para. 0022, 0034 and 0036, where a wireless device transmits an unlock request to an access node when the device is in close proximity to an access node, wherein the user of the device may optionally choose to arrive a period of time prior to the meeting and wherein the door may be returned to a lock state after a predetermine period of time[e.g. after a meeting]. The access node passes the request to a server, wherein the server authenticates the MAC address[i.e. credential] of the device and verifies the current reservation[i.e. date and time]. Upon confirmation of the received information[i.e. update], the access node transmits the request to unlock the structure, wherein, implicitly, any changes to the schedule/reservation will not result in changes to the static MAC address[i.e. credential] of the device); 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of McNamara with the teaching of Robertson because a user would have been motivated to enhance the security of the meeting room, taught by McNamara, by using a device’s credential, taught by Robertson, to control a door’s locking mechanism in order to prevent unauthorized access(see Robertson, para. 0020).  	In regards to claim 39, the combination of McNamara and Robertson teach the method of claim 38, wherein the access control system includes a lock with a reader device that reads the credential when the user approaches the lock and further comprising: 	allowing the participant to communicate with the reader device based on the credential via Bluetooth to unlock the lock of the meeting room only at the date and the time of the meeting request(US 20100201482, Robertson, para. 0012 and 0036, where an access node is configured to receive an authenticated MAC address[i.e. credential] and reservation[i.e. date and time] from the wireless device before unlocking a structure when a user of the device approaches, wherein the wireless device may be a cell phone configured to communicate via Bluetooth). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of McNamara with the teaching of Robertson because a user would have been motivated to enhance the security of the meeting room, taught by McNamara, by using a device’s credential, taught by Robertson, to control a door’s locking mechanism in order to prevent unauthorized access(see Robertson, para. 0020)
2.) Claims 31-34, 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110106573, McNamara in view of US 20100201482, Robertson and further in view of US 20030208386, Brondrup
In regards to claims 31, McNamara teaches a system, comprising: a computer configured with non-transitory computer executable instructions to generate a meeting request to a meeting room with an access control system associated with the meeting room that provides access to the meeting room by a participant for a meeting, wherein the meeting request includes a date and a time(see US 20110106573, McNamara, para. 0019 and 0020, where an email application may be used with a calendar application to transmit a meeting request to client terminals, wherein the meeting request specifies meeting times and meeting room geographical location); 	an email and calendar server configured with non-transitory computer executable instructions to: 	receive the meeting request for the meeting at the meeting room with the access control system associated with the meeting room(see US 20110106573, McNamara, para. 0054, where a meeting room checker checks[i.e. requests] for available meeting rooms for a meeting stored in a calendar database[i.e. access control system]) 	determine if the meeting room is available(see US 20110106573, McNamara, para. 0054, where the meeting room checker checks determines meeting room availability), 	transmit a meeting invitation to the participant that designates the meeting room for the meeting with the associated access control system (see US 20110106573, McNamara, para. 0022 and 0031, where a meeting request by the calendar application is generated, wherein the request includes a list of potential attendees, meeting room location, and meeting times, wherein the attendees are subsequently invited); 	McNamara does not teach the access control system configured to be updated to allow the mobile device access to the room during the date and time allocated for the meeting associated with the credential request thereby preventing the mobile device from having to receive an updated credentialthe access control system configured to provide physical access to the participant based on the credential request without updating the credential on the mobile device thereby providing the participant with physical access to the meeting room only when the participant arrives at the meeting room during the date and the time designated by the credential server that transpires from the designated period of time before the meeting is to initiate to a designated period of time after a conclusion of the meeting; 	a mobile device associated with the participant and is configured with non-transitory computer executable instructions to be granted access by the access control system to provide the participant access to the meeting room via the access control system to utilize the meeting room only at the date and the time associated with the meeting without the credential stored on the mobile device being updated; 	However, Robertson teaches the access control system configured to be updated to allow the mobile device access to the room during the date and time allocated for the meeting associated with the credential request thereby preventing the mobile device from having to receive an updated credential(US 20100201482, Robertson, para. 0034 and 0036, where a wireless device transmits an unlock request to an access node, wherein the request includes the device MAC address and reservation[e.g. update information]. Upon successful authentication of the received information, unlocking a room is permitted, wherein the MAC address of the device is not updated)the access control system configured to provide physical access to the participant based on the credential request without updating the credential on the mobile device thereby providing the participant with physical access to the meeting room only when the participant arrives at the meeting room during the date and the time designated by the credential server that transpires from the designated period of time before the meeting is to initiate to a designated period of time after a conclusion of the meeting (US 20100201482, Robertson, para. 0022, 0034 and 0036, where a wireless device transmits an unlock request to an access node when the device is in close proximity to an access node, wherein the user of the device may optionally choose to arrive a period of time prior to the meeting and wherein the door may be returned to a lock state after a predetermine period of time[e.g. after a meeting]. The access node passes the request to a server, wherein the server authenticates the MAC address[i.e. credential] of the device and verifies the current reservation[i.e. date and time]. Upon confirmation of the received information[i.e. update], the access node transmits the request to unlock the structure, wherein, implicitly, any changes to the schedule/reservation will not result in changes to the static MAC address[i.e. credential] of the device); 	a mobile device associated with the participant and is configured with non-transitory computer executable instructions to be granted access by the access control system to provide the participant access to the meeting room via the access control system to utilize the meeting room only at the date and the time associated with the meeting without the credential stored on the mobile device being updated (US 20100201482, Robertson, para. 0034 and 0036, where a wireless device transmits an unlock request to an access node when the device is in close proximity to an access node. The access node passes the request to a server, wherein the server authenticates the MAC address[i.e. credential] of the device and verifies the current reservation[i.e. date and time]. Upon confirmation of the received information[i.e. update], the access node transmits the request to unlock the structure, wherein, implicitly, any changes to the schedule/reservation will not result in changes to the static MAC address[i.e. credential] of the device). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of McNamara with the teaching of Robertson because a user would have been motivated to enhance the security of the meeting room, taught by McNamara, by using a device’s credential, taught by Robertson, to control a door’s locking mechanism in order to prevent unauthorized access(see Robertson, para. 0020) 	the combination of McNamara and Robertson do not teach receive an acceptance from the participant based on the meeting invitation, and transmit a credential request in response to the acceptance, wherein the credential request includes an identification of the participant and an identification of the physical locality of the meeting room 	However, Brondrup teaches receive an acceptance from the participant based on the meeting invitation, and transmit a credential request in response to the acceptance, wherein the credential request includes an identification of the participant and an identification of the physical locality of the meeting room (see US 20030208386, Brondrup, fig. 2, where reservation accepts a user’s payment and an encrypted secret key is transmitted to the mobile terminal[i.e. credential], wherein the secret key is associated with a room and mobile terminal[i.e. user]);  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of McNamara and Robertson with the teaching of Brondrup because a user would have been motivated to enhance the security of the meeting room, taught by the combination of McNamara and Robertson, by requiring a key token be provisioned in order to efficiently control access to a room(see Brondrup, para. 0026) 		 	In regards to claim 32, the combination of McNamara, Robertson and Brondrup teach the system of claim 31, wherein the access control system includes a lock and a reader device that reads the credential when the participant approaches the lock and the mobile device is further configured to communicate with the reader device via Bluetooth(US 20100201482, Robertson, para. 0012 and 0036, where an access node is configured to receive the MAC address[i.e. credential] of the wireless device for unlocking a structure when a user of the device approaches, wherein the wireless device may be a cell phone configured to communicate via Bluetooth).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of McNamara and Robertson with the teaching of Brondrup because a user would have been motivated to enhance the security of the meeting room, taught by the combination of McNamara and Robertson, by requiring a key token be provisioned in order to efficiently control access to a room(see Brondrup, para. 0026).
In regards to claim 33, the combination of McNamara, Robertson and Brondrup teach the system of claim 31, wherein the mobile device is further configured to store the credential in a secure element of the mobile device(see US 20110106573, McNamara, para. 0020, where user data information is stored in a database).
In regards to claim 34, the combination of McNamara and Brondrup teach the system of claim 33, wherein the credential is an extension of other credential information in the secure element of the mobile device(see US 20110106573, McNamara, para. 0020, where user data information may extend to include schedule of a user, contact information, user’s primary desk information, etc). 	In regards to claim 36, the combination of McNamara, Robertson and Brondrup teach the system of claim 31, wherein the one or more servers are further configured to transmit a response message to a meeting organizer, and wherein the response message includes information about delivery of the credential to the participant(see US 20110106573, McNamara, para. 0053, where in response to receiving meeting information that includes meeting attendees, the meeting data receiver makes the meeting information available to other system components).

3.) Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110106573, McNamara in view of US 20100201482, Robertson and further in view of US 20110254659, Bowen 	
In regards to claim 26, the combination of McNamara and Robertson teach the method of claim 21. The combination of McNamara and Robertson do not teach further comprising: allowing the participant to access control equipment in electronically controlled lockers in the meeting room based on the credential 	However, Bowen teaches further comprising: allowing the participant to access control equipment in electronically controlled lockers in the meeting room based on the credential (See Bowen para. 0043, where an access controller controls access to resources by controlling the locking parts of a facility [e.g lockers in a meeting room]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified-invention of the combination of McNamara and Robertson with the teaching of Bowen because a user would have been motivated by methods of using wireless communications to control interlinked locks in order to protect meeting materials used for the meetings taught by the combination of McNamara and Robertson. (See Bowen, para. 0003)
4.) Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110106573, McNamara in view of US 20100201482, Robertson and further in view of US 20100155469, Ota 	In regards to claim 27, the combination of McNamara and Robertson teach the method of claim 21. The combination of McNamara and Robertson do not teach further comprising:transferring the credential from the mobile device to a plastic card credential 	However, Ota teaches further comprising:transferring the credential from the mobile device to a plastic card credential (See Ota, para. 0095, where data may be transferred from a mobile terminal to a card).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified-invention of the combination of McNamara and Robertson with the teaching of Ota because a user would have been motivated by methods of transferring data between a mobile device and an IC card for providing storage for credential information to be used for establishing connections to a meeting. (See Ota, para. 0001).
5.) Claims 28, 29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110106573, McNamara in view of US 20100201482, Robertson and further in view of US 20130127979, Koh 	In regards to claim 28, the combination of McNamara and Robertson teach the method of claim 21. The combination of McNamara and Robertson do not teach further comprising: automatically accepting, with the email and calendar server, the meeting request subject to availability of the meeting room 	However, Koh teaches further comprising: automatically accepting, with the email and calendar server, the meeting request subject to availability of the meeting room (See Koh, para. 0022, where a meeting invitation is accepted based on a meeting room availability). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified-invention of the combination of McNamara and Robertson with the teaching of Koh because a user would have been motivated by methods of performing remote control operations of the video equipment during a meeting conference in order to more effectively present material to the meeting participants. (See Koh, para. 0002).
 In regards to claim 29, the combination of McNamara and Robertson teach the method of claim 21. The combination of McNamara and Robertson do not teach further comprising: 	transmitting a reservation request based on the meeting request to a delegate;receiving, with the email and calendar server, an approval or denial of the reservation request from the delegateHowever, Koh teaches further comprising: 	 transmitting a reservation request based on the meeting request to a delegate (see US 20130127979, Koh, para. 0022, where a calendar service [i.e. delegate] implicitly receives reservation requests); and 	receiving, with the email and calendar server, an approval or denial of the reservation request from the delegate(See US 20130127979, Koh, fig. 3 and para. 0022, where a calendar service may provide acceptance or rejection of a meeting invitation). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified-invention of the combination of McNamara and Robertson with the teaching of Koh because a user would have been motivated by methods of performing remote control operations of the video equipment during a meeting conference in order to more effectively present material to the meeting participants. (See Koh, para. 0002). 	In regards to claim 40, the combination of McNamara and Robertson teach the method of claim 38. the combination of McNamara and Robertson do not teach further comprising: 	transmitting a reservation request based on the meeting request to a delegate; and  	receiving an approval or denial of the reservation request from the delegate 	However, Koh teaches further comprising: transmitting a reservation request based on the meeting request to a delegate(See US 20130127979, Koh, para. 0022, where a calendar service [i.e. delegate] implicitly receives reservation requests); and receiving an approval or denial of the reservation request from the delegate(Koh, fig. 3 and para. 0022, where a calendar service may provide acceptance or rejection of a meeting invitation). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified-invention of the combination of McNamara and Robertson with the teaching of Koh because a user would have been motivated by methods of performing remote control operations of the video equipment during a meeting conference in order to more effectively present material to the meeting participants. (See Koh, para. 0002)

6.) Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110106573, McNamara in view of US 20100201482, Robertson and further in view of US 20030208386, Brondrup and further in view of US 20130127979, Koh

In regards to claim 35, the combination of McNamara, Robertson and Brondrup teach the system of claim 31. The combination of McNamara, Robertson and Brondrup do not teach wherein the email and calendar server is further configured to automatically accept the meeting request subject to availability of the meeting room 	However, Koh teaches wherein the email and calendar server is further configured to automatically accept the meeting request subject to availability of the meeting room (See Koh, para. 0022, where a meeting invitation is accepted based on a meeting room availability). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified-invention of the combination of McNamara, Robertson and Brondrup with the teaching of Koh because a user would have been motivated by methods of performing remote control operations of the video equipment during a meeting conference in order to more effectively present material to the meeting participants. (See Koh, para. 0002).
7.) Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110106573, McNamara in view of US 20100201482, Robertson and further in view of US 20030204474, Capek and further in view of US 20110023096, Xiao 	In regards to claim 30, the combination of McNamara and Robertson teach the method of claim 21. The combination of McNamara and Robertson do not teach wherein the meeting request includes a series of meetings. 	However, Capek teaches wherein the meeting request includes a series of meetings (see Capek, para. 0019, where a plurality of meetings may be scheduled)  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified-invention of the combination of McNamara and Robertson with the teaching of Capek because a user would have been motivated by methods of scheduling calendar meeting events in order to provide meeting participants a more structured process for organizing events. (See Capek, para. 0002) and  	the combination of McNamara and Robertson do not teach wherein the credential is valid for each meeting in the series 	However, Xiao teaches wherein the credential is valid for each meeting in the series (See Xiao, para. 0040, where a unique identifier is assigned for each meeting). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified-invention of the combination of McNamara, Brondrup, and Capek with the teaching of Xiao because a user would have been motivated by methods of establishing online collaborative computing sub-sessions. (See Xiao, para. 0001)
 8.) Claim 37 is rejected over 35 U.S.C. 103 as being unpatentable over US 20110106573, McNamara in view of US 20100201482, Robertson and further in view of US 20030208386, Brondrup and further in view of US 20110254659, Bowen
In regards to claim 37, the combination of McNamara, Robertson and Brondrup teach the system of claim 31. The combination of McNamara, Robertson and Brondrup do not teach wherein the one or more servers are further configured to allow the participant to control equipment associated with the meeting request based on the credential 	However, Bowen teaches wherein the one or more servers are further configured to allow the participant to control equipment associated with the meeting request based on the credential (See Bowen para. 0043, where an access controller controls access to resources by controlling the locking parts of a facility [e.g lockers in a meeting room]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified-invention of the combination of McNamara, Robertson and Brondrup with the teaching of Bowen because a user would have been motivated by methods of using wireless communications to control interlinked locks in order to protect meeting materials used for the meetings taught by the combination of McNamara, Robertson and Brondrup. (See Bowen, para. 0003).

9.) Claims 41 and 43 are rejected over 35 U.S.C. 103 as being unpatentable over US 20110106573, McNamara in view of US 20100201482, Robertson and further in view of US 20070073890, Ritter
 	In regards to claim 41, the combination of McNamara and Robertson teach the method of claim 21. The combination of McNamara and Robertson do not teach further comprising: providing an option to switch between a moderated and an automated configuration, wherein in a moderated configuration meeting requests are approved or denied by the participant while in an auto-accept configuration requests to reserve resources are automatically accepted subject to availability 	However, Ritter teaches further comprising: providing an option to switch between a moderated and an automated configuration, wherein in a moderated configuration meeting requests are approved or denied by the participant while in an auto-accept configuration requests to reserve resources are automatically accepted subject to availability (see US 20070073890, Ritter, para. 0032, where a meeting request may be manually accepted or deny a request, wherein in some systems meeting requests are accepted subject to the availability of a resource).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of McNamara and Robertson with the teaching of Ritter because a user would have been motivated to optimize resource utilization, taught by the combination of McNamara and Robertson, in order to more efficiently manage shared resources required for group meeting(see Ritter, para. 0003)

 	In regards to claim 43, the combination of McNamara and Robertson teach the method of claim 38. The combination of McNamara and Robertson do not teach further comprising: providind an option to switch between a moderated and an automated configuration, wherein in a moderated configuration meeting requests are approved or denied by the participant while in an auto-accept configuration requests to reserve resources are automatically accepted subject to availability 	However, Ritter teaches further comprising: providing an option to switch between a moderated and an automated configuration, wherein in a moderated configuration meeting requests are approved or denied by the participant while in an auto-accept configuration requests to reserve resources are automatically accepted subject to availability (see US 20070073890, Ritter, para. 0032, where a meeting request may be manually accept or deny a request, wherein in some systems meeting requests are accepted subject to the availability of a resource).

10.) Claim 42 is rejected over 35 U.S.C. 103 as being unpatentable over US 20110106573, McNamara in view of US 20100201482, Robertson and further in view of US 20030208386, Brondrup and further in view of US 20070073890, Ritter

 	In regards to claim 42, the combination of McNamara, Robertson, and Brondrup teach the system of claim 31. The combination of McNamara, Robertson, and Brondrup do not teach further comprising: the email and calendar server configured with non-transitory computer executable instructions to provide an option to switch between a moderated and an automated configuration, wherein in a moderated configuration meeting requests are approved or denied by the participant while in an auto-accept configuration requests to reserve resources are automatically accepted subject to availability 	However, Ritter teaches further comprising: the email and calendar server configured with non-transitory computer executable instructions to provide an option to switch between a moderated and an automated configuration, wherein in a moderated configuration meeting requests are approved or denied by the participant while in an auto-accept configuration requests to reserve resources are automatically accepted subject to availability (see US 20070073890, Ritter, para. 0032, where a meeting request may be manually accept or deny a request, wherein in some systems meeting requests are accepted subject to the availability of a resource).  

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438